Title: To George Washington from Abraham Skinner, 22 April 1782
From: Skinner, Abraham
To: Washington, George


                        sir
                            Commissy Prisrs Office Elizabeth Town April 22d 1782
                        
                        I am this day honored with your Letter of the 20th instt that Express with the Dispatches for Congress. The Commissioners, & Sr Henry Clinton; which shall be forwarded without delay, the Commissioners having finished their business and returned to Philadelphia.
                        I know not how Colo. Holmes cou’d assert that he acted under Authority from my Department in the making partial Exchanges—he has no such Authority from me and I have written to him on the Subject.The List of Officers who are Prisoners to us Shall be immediately transmitted agreable to your Excellency’s Wish. I am with great respect Your Excellency’s Mo. Hbl. Servt
                            Abm SkinnerCom. Gen. Pris.
                        
                    